Kelly, J. (dissenting):
There should be but one judgment in the action. There is no warrant for separate judgments on the verdict of the jury.
I am of opinion that the verdict in this case acquitting both defendants of negligence is contrary to the evidence. On February 9, 1920, the plaintiff with her two daughters was a passenger on one of the street surface railroad cars of the defendant railroad company. She was seated on one of the seats running lengthwise along the left side of the car as it proceeded west, or downtown, on Fulton street, Brooklyn. There had been a heavy fall of snow which was banked up on either side of the two street railroad tracks, At a point *182in the vicinity of Nostrand avenue, which crosses Fulton street at right angles, the street car met a large truck of the defendant Sheffield Farms Company, Inc., loaded with milk and drawn by four horses. The milk truck was traveling east on the cleared car tracks. It was of unusual width, so that with its right wheels between the rails of the east-bound car tracks, the left wheels were in the space between the east and west-bound tracks.
The motorman testified that he was traveling at the rate of five miles an hour. The driver of the milk wagon testified that the trolley car was going “ pretty fast,” that it averaged about eight or ten miles an hour. The motorman, on meeting the milk truck, did not stop or slacken the speed of his car. The milk truck driver testified that there was a “ stop ” sign, but the motorman paid no attention to it, but passed right by him. The four horses passed the motorman but the rear end of the milk truck collided with the car, breaking the windows, throwing the plaintiff from her seat and injuring her.
Neither the motorman nor the milk truck driver saw the collision. They heard the noise of the breaking glass and brought their respective vehicles to a stop. A motorman on one of the cars of the railroad company which was following the milk truck testified that “ the rear end of the truck hit a piece of ice or a glassy spot there on the rail and slid down and gave a sort of glancing blow between the middle and the rear of the car.” But it is very evident that the witness was merely stating his opinion as to the cause of the accident, because there is no evidence that he saw the wheels of . the milk truck or that they were visible to him. His statement that the “ rear end of the truck hit a piece of ice or a glassy spot there on the rail ” is impossible, because the rear end of the truck was elevated above the street and the rails; nor were the wheels of the truck on the rails, nor did the witness testify that he saw any “ piece of ice or a glassy spot.” The right wheels were between the rails of the east-bound track, and the left wheels were between the east and the west-bound tracks. The motorman, who testifies that the truck had passed the front platform of his car, says: “ The truck was going eastbound and the rear wheels slipped around the middle of the car when we passed already,” He says the front wheels of the. *183truck did not slip, and of course he could not see, and did not see and does not testify that he saw the truck or the rear wheels of the truck after it passed him. The driver of the milk track on the front seat, managing four horses, could not see and does not claim that he saw the rear of his truck. He says: “My rear hind wheel on the left side may have skipped a little bit which happened to hit this car; so I didn’t really exactly know until I had to stop.”
The learned trial justice, in a charge to which no exception was taken, said to the jury: “Very frequently throughout the trial here the lawyers in the case, some of the witnesses, and sometimes I don’t know but that the judge used the word ' accident.’ She is not entitled to any money at all if this was an accident; she is not suing to recover money here on the theory that there was an accident. An accident might bring about such a situation where nobody at all would be to blame, and that is practically the position of the defendants here. Their plea here is two fold. In the first place they say — particularly the railroad company — that the accident was unavoidable and that they were not guilty of any negligence at all. Their car, they say, was on a fixed rail and could turn neither to the right nor to the left and that while pursuing its usual direction going downtown with passengers their car was run into and a collision followed as the result of the carelessness of the co-defendant, the milk company; so that the railroad company says that as far as they are concerned the accident was unavoidable, their theory being that they had done everything in their power that they lawfully could be expected to do before the happening of the event; and they point out to you that the four horses and the forward part of the truck had safely passed their car and that the impact took place by the rear wheels of the track either skidding or sliding into the side or middle of their car and thus causing the accident.”
The trial justice told them that the railroad company, while it was not an insurer of the plaintiff, owed her a high degree of care and that it was obliged to use that degree of care and caution which the situation demanded, and he said: “ When you come to measure the negligence charged by the woman against the railroad company you will have to take the story *184of the railroad company in conjunction with it and weigh them both and bring your minds back to the situation which the evidence discloses here. If you make up your minds that the position of the railroad is as their evidence is before you you can exonerate them from any blame and put the blame upon the other defendant; or, if you don’t believe their version of it, you can hold both defendants — either or both.” The learned justice also charged the jury as to the obligation of the truck driver to “ usé due care.” He recited the evidence of the truck driver and said: “He also said, and you will recall his testimony — I do not purport to quote it exactly because it is not my memory of it which is controlling upon you; but he made some statement on the stand that either some sliding or some piece of ice caused his rear wheels to run into the car and he said he had no knowledge of it until he heard the crash,” and later in the charge, summarizing the evidence and the claims of the defendants, he said: “They say they gave it [the highest degree of care] to her and that they were not responsible for this situation at all; that they did all that they reasonably could and that because a truck comes along and the wheels slide on the ice and the crash comes into the side of their car, in common sense and justice they should not be held for it.” He also told the jury: “ The plaintiff must prove not that an accident happened, but that either both or one of these people were careless and through that carelessness she received the injury.”
The jury has acquitted both defendants of negligence. There is no claim that the plaintiff was guilty of contributory negligence. She had intrusted herself to the care of defendant railroad company. She received injuries which confined her to her bed for four weeks and later obliged her to go to the Kings County Hospital for treatment, where she remained for twelve or fourteen days. Her medical witnesses testify that her injuries are permanent.
I think the verdict is contrary to the evidence. According to. the motorman the horses and the front of the milk truck cleared his car and the accident was occasioned by some faulty operation of the truck after it passed him. On the other hand, the driver of the milk truck testifies that owing to the bank of snow on either side of the rails the left wheel *185and the left side of the truck encroached on the space between the tracks and that the motorman came on at the rate of eight or ten miles an hour without stopping or slackening speed and the collision occurred, how, he does not say because he could not and did not see it. But we know that the left side of the milk truck struck, the car, breaking the glass and spilling the milk into the car and over the passengers. It seems to me the verdict of the jury is inconsistent. They accept the story of the truck driver to clear the milk company and the story of the motorman to clear the railroad company, but they fail to take note of the evidence of the truck driver that the motorman attempted to pass at eight to ten miles an hour without stopping or slackening speed, and in like manner disregard the fact that the motorman testified that the truck cleared him as it passed.
For two heavy vehicles to attempt to pass in the narrow gully between the snow banks without reducing speed would seem to invite the collision which did in fact happen. It was an “ accident,” but in the case of a passenger in a railroad car the happening of the accident justified a presumption of negligence against the railroad company. The learned trial justice was hardly exact when he said to the jury, “ She is not entitled to any money at all if this was an accident; she is not suing to recover money here on the theory that there was an accident * * *. The plaintiff must prove not that an accident happened, but that either both or one of these people were careless and through that carelessness she received the injury.”
On the contrary, the Court of Appeals through Judge Cullen said: “ The management and control of the transportation of the passenger is wholly confided to the employees operating the car, and the former cannot be expected to be on the watch either as to its management or that of other vehicles, or if a collision takes place, be able to account for its occurrence. Therefore, when such a collision occurs there arises a presumption of negligence on the part of the carrier, which calls upon it for explanation.” (Loudoun v. Eighth Ave. R. R. Co., 162 N. Y. 380.)
The happening of an accident may be explained and a jury may accept the explanation as exculpating the carrier from *186negligence. But the trouble with the defense in the case at bar is that there was no explanation. The theory of the truck slipping or skidding on the rails of the trolley track or on a piece of ice was simply a theory, and it is not supported by the evidence in the case. I think this verdict which sends this woman passenger, injured and without fault on her part, out of court with two judgments for costs entered against her, was wrong and contrary to the evidence and that she should be granted a new trial.
Judgments and order affirmed, with costs.